Citation Nr: 0704332	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether a September 1948 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
resection of the terminal ileum and right colon.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for resection of the 
terminal ileum and right colon.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

Procedural history

The veteran served on active duty from March 1943 to February 
1946.

The veteran's original claim for service connection for a 
resection of the terminal ileum and right colon was denied in 
a September 1948 rating decision.  The veteran's May 1986 
claim to reopen was denied in a June 1986 rating decision.
The veteran did not appeal either decision.

In the October 2003 rating decision the RO granted the 
veteran's claim for service connection for hearing loss, 
rating the disability as noncompensable effective August 13, 
2003, the date of the veteran's claim.  The October 2003 
rating decision declined to reopen the veteran's claim for 
service-connection for the resection of the  terminal ileum 
and right colon, finding that new and material evidence had 
not been received.  In April 2004, the veteran disagreed.  At 
that time, he submitted a claim that the September 1948 
rating decision was clearly and unmistakably erroneous.  The 
veteran later perfected an appeal as to the three issues 
presently before the Board.

In September 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.

In February 2007, the undersigned VLJ granted the veteran's 
motion to advance his claim on the Board's docket.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below.  As is discussed below, the Board has 
determined that new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a resection of terminal 
ileum and right colon disability and remands that issue for 
further development.  Thus, both entitlement to an increased 
rating and service connection are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1948 VA rating decision determined that the 
veteran was not entitled to service connection for a 
resection of terminal ileum and right colon.

2.  The September 1948 rating decision was supported by the 
evidence then of record and was consistent with the law and 
regulations then in effect.

3.  The veteran's claim to reopen his previously denied claim 
was denied in an unappealed June 1986 RO rating action.  

4.  The evidence associated with the claims folder subsequent 
to the June 1986 rating decision is new and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection.



CONCLUSIONS OF LAW

1.  The September 1948 rating decision did not contain clear 
and unmistakable error (CUE)  38 C.F.R. § 3.105 (2006).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a resection of 
terminal ileum and right colon is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  In the alternative, a final 
decision may be subject to revision on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2006).  Here, the veteran alternatively seeks service 
connection based on both a claim of CUE in the September 1948 
VA rating decision which initially denied his claim; and on 
his contention that new and material evidence has been 
received by VA since the last final decision which is 
sufficient to reopen his claim.
 
The third issue on appeal, entitlement to an increased 
disability rating for service-connected bilateral hearing 
loss, is being remanded as described below.
 
In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

1.  Whether the September 1948 rating decision was clearly 
and unmistakably erroneous.

The veteran alleges that the RO committed CUE in connection 
with the September 1948 decision which denied service 
connection for a resection of terminal ileum and right colon.  
Specifically, the veteran's representative argues that the RO 
failed to properly apply the benefit of the doubt in the 
veteran's favor, as is contemplated by VA regulations.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that VCAA is not applicable to 
CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  

 CUE claims are requests for revision of previous decisions 
and are fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Id. at 179.  

Additionally, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of September 1948.  Thus, remand for further evidentiary 
development will serve no purpose in this instance.  

The Board further finds that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have presented 
evidence and argument on this matter at the September 2006 
hearing before the undersigned VLJ.  

The Board will now proceed to a discussion of the merits.

Pertinent Law and Regulations

CUE

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE and that "grave procedural error" does 
not render a decision of VA non-final.  In Cook, the Federal 
Circuit overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), to the extent that that decision held that the 
existence of "grave procedural error" (in that case, not 
obtaining complete service medical records) rendered a VA 
decision non-final.  Also in Cook, the Federal Circuit, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.

Law and regulations in effect at the time of the September 
1948 rating decision

The 1945 VA Schedule for Rating Disabilities, effective April 
1, 1946, was in effect at the time of the September 1948 
decision which is being challenged in the basis of CUE.  
Pertinent sections follow.

Service connection connotes many factors.  In general and 
fundamentally it means establishment of the incurrence of 
disease or injury or aggravation of preexisting disease or 
injury resulting in disability coincidentally with the period 
of active military or naval service.  This may be 
accomplished by the presentation of affirmative facts showing 
the inception of an injury or disease during active service 
or through the operation of the legal presumptions which, 
when the required conditions are proved, establish the 
inceptive date of injury or disease through legislative fiat 
during the period of active service. 

It is the defined and consistently applied policy of the 
Veterans' Administration to administer the law under a broad 
interpretation, consistent, however with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  [Emphasis in original].

By reasonable doubt is meant one which exists by reason of 
the fact that the evidence does not satisfactorily prove or 
disprove the claim, yet a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mine, 
that his claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not a justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete, record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions and is consistent with the probable results of 
such known hardships.  [Emphasis in original].

Factual background

A short statement of facts is in order.  This is necessary to 
an understanding of the Board's decision because, as alluded 
to above, only evidence which was of record at the time of 
the September 1948 rating decision may be considered.

The veteran served in the U.S. Navy in the South Pacific 
during World War II, aboard a minesweeper.  He was released 
from active duty in February 1946.  On August 31, 1946, he 
entered VA Hospital in Portland, Oregon, with chronic 
vomiting, severe lower abdominal pain, distention and 
obstipation.  He underwent surgery on August 31, 1946, for 
removal of approximately 12 inches of gangrenous terminal 
ileum was removed.  Subsequently, a fecal fistula developed 
on the surgical site and on October 12, 1946, the veteran 
underwent surgery for an ileo-transverse colostomy.  On 
November 18, 1946, the veteran was readmitted to the hospital 
and underwent surgery for a resection of the terminal ileum, 
cecum and right colon.  The veteran submitted a claim for 
service connection for the resulting disability.

The RO requested records from the Navy to document in-service 
medical treatments the veteran contended he had in 1944 and 
1945.  There is of record a March 25, 1948 request from the 
Navy asking for specific names of the activities and month 
the veteran received treatment during service.  On September 
10, 1948, the rating decision provided the following 
rationale:

Navy Department unable to supply clinicals covering 
treatment for stomach injury, therefore service 
connection is not warranted.

In essence, the veteran's claim was denied because there was 
of record no evidence of any gastrointestinal problems during 
service.  The veteran was notified of that decision and of 
his appeal rights in a September 9, 1948 letter from the RO.  
He did not appeal.

Analysis

As noted above, the unappealed September 1948 RO rating 
decision is final.  
The veteran does not contend otherwise.

The veteran's contentions are as follows: first, the RO 
committed clear and unmistakable error in not obtaining 
records that could have supported the veteran's claim for 
service connection; and second, the RO committed clear and 
unmistakable error by not properly applying the doctrine of 
reasonable doubt by assuming that the condition the veteran 
had in August 1946 was incurred during service, which ended 
in February 1946.  Neither contention is persuasive.

With regard to the first contention, failure to obtain 
complete service medical records, i.e., a purported failure 
in VA's duty to assist, is not CUE.  See Cook v. Principi, 
supra.  Moreover, the RO in fact attempted to obtain the 
veteran's service medical records.  The Navy Department could 
not locate those records.  To the extent that the Navy erred 
in not locating such records, such error cannot be deemed to 
be CUE on the part of VA. 

With regard to the second contention, the guidance provided 
in the 1945 regulation is that if after all "procurable and 
assembled data, a reasonable doubt arises regarding service 
origin," then such doubt must be resolved in favor of the 
veteran.  
The veteran is essentially contending that the Board must 
reweigh the evidence and apply the doctrine of reasonable 
doubt. As discussed above, any contention of CUE which calls 
upon the Board to reweigh the evidence manifestly fails.  See 
Fugo, supra.

Moreover, in this case, there was of record in September 1948 
no documentary evidence whatsoever that there were any 
gastrointestinal problems in service.  
The veteran would in essence have the Board not only reweigh 
the evidence but 
Invent a presumption in favor of the veteran.  

In short, the veteran must assert more than mere disagreement 
with how the facts of the case were weighed or evaluated.  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo, supra at  
43.    Applying this rigorous standard, the Board cannot say 
that the evidence in this case compels a finding of CUE.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
veteran is only asserting disagreement with how VA evaluated 
the facts before it, the claim should be dismissed without 
prejudice because of the absence of legal merit or lack of 
entitlement under the law.  The Board believes, given the 
circumstances of this case, dismissal is more appropriate.  
As stated above, the primary focus of the veteran's argument 
was that the RO failed to properly assess the evidence.  
Accordingly, such argument does not constitute a valid CUE 
claim, and thus warrants dismissal.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for resection of the 
terminal ileum and right colon.

The veteran alternatively contends that he has presented new 
and material evidence that justifies reopening his claim for 
service connection for resection of the terminal ileum and 
right colon, which was last finally denied in a June 1986 RO 
rating decision.

The VCAA

The VCAA is applicable to the veteran's claim.  The veteran 
has received notice under the VCAA, first in an August 2003 
letter from the RO and most recently in a March 2006 letter 
from the RO.  The August 2004 VCAA letter specifically 
provided information as to what constitutes new and material 
evidence which would be sufficient to reopen the previously 
denied claim.

Relevant law and regulations

Service connection - in general

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, unappealed decisions of the agency of original 
jurisdiction are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

For reasons provided below, the Board finds that the veteran 
has sufficient evidence which serves to reopen his previously 
denied claim of entitlement to service connection for a 
resection of terminal ileum and right colon disability.  

As has been discussed in connection with the CUE claim, the 
veteran's original January 1948 claim was denied in September 
1948.  The veteran submitted a May 1986 claim to reopen and 
supported his claim with documents regarding the 1946 
surgery.  In a June 1986 rating decision, the RO declined to 
reopen the claim, finding that the documents were of record 
in 1948 and had been considered by the RO in 1948.  Thus, the 
1946 surgery records were redundant and not "new" evidence.  
The veteran was informed of that decision by letter from the 
RO dated June 17, 1986.  He did not appeal.

Additionally-submitted evidence

Recently, the veteran has submitted two items that were not 
considered by the RO in 1948 or 1986, and which are material 
to the issue of service connection.  First is a statement 
made by the veteran's sister, dated August 2004, in which she 
states that she and her brother corresponded while he was 
overseas during service.  She stated that he complained of 
having pain in his right side and had been to numerous 
medical hospitals with no resolution or diagnosis of his 
problem.  Second is a September 2004 letter from Dr. W.F., 
M.D., who stated that "it is conceivable that [the veteran] 
was having symptoms that went undiagnosed while he was in 
service" and "it is possible that service connection for 
this ailment may be appropriate."  

Thus, with regard to Hickson element (1), the record is clear 
now, and was in September 1948, that the veteran has the 
claimed disability.  With regard to element (2), there is 
arguably evidence, in the form of the sister's recollections, 
that the veteran was experiencing symptoms of lower abdominal 
pain in service.  With regard to element (3), there is a 
September 2004 medical opinion that indicates there may be a 
nexus between the condition in-service and the condition of 
the veteran on August 31, 1948.  [The Board notes that Dr. 
W.F.'s opinion is qualified; it accepts the veteran's 
contention that he sought treatment during service and notes 
that the record does not document such treatment.  As noted 
above, the credibility of the evidence, although not its 
weight, is presumed at this stage of the Board's 
deliberations.  See Justus, supra.]

The Board therefore finds that the elements lacking at the 
time of the previous RO decisions (in-service incurrence and 
medical nexus) have, for the limited purposes of this new and 
material analysis, been satisfied.   New and material 
evidence has therefore been received.  That is, the evidence 
associated with the claims folder subsequent to the June 1986 
rating decision is new and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the 
reasons explained in the remand section below, the Board 
finds that additional development of the claim is necessary 
before the Board may proceed to a decision on the merits of 
the reopened claim.


	(CONTINUED ON NEXT PAGE)






ORDER

The claim of CUE in the September 1948 VA rating decision is 
dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for a resection of terminal 
ileum and right colon disability is reopened; to this extent 
only, the appeal is allowed.


REMAND

Reasons for remand

Service connection for a resection of terminal ileum and 
right colon disability.

Certain matters remain unclear with respect to this issue.  
Even if it is accepted that the veteran experienced 
gastrointestinal symptomatology during service in 1944-45, it 
os not clear whether such could have constitute the onset of 
the problem, which evidently was initially diagnosed in 
August 1946, six months after service.  As has been alluded 
to above, the opinion of Dr. W.F., although sufficient to 
reopen the claim, is hedged and is hardly dispositive of the 
medical questions which surround this case.  The claim will 
be remanded to determine whether, given the nature and degree 
of the veteran's condition on August 31, 1946, it was more 
likely than not in existence when the veteran was in-service.

Increased rating for service-connected bilateral hearing 
loss.

The veteran has claimed that his service-connected hearing 
loss has gotten worse.  The Board notes that he was last 
examined by a VA examiner in June 2006, subsequent to the 
last Statement of the Case regarding this issue dated October 
2004.  The claim for an increased disability rating for 
service connected hearing loss will be remanded for RO 
consideration of this new evidence.


Accordingly, the case is REMANDED for the following actions:

1.  The veteran's VA claims folder should 
be provided to an appropriately qualified 
physician.  The physician should review 
the entire file, including this Remand, 
and, to the extent practicable, render an 
opinion as to whether, given the nature 
and degree of the veteran's condition on 
August 31, 1946 and after, the disability 
in fact existed during service.  The 
reviewing physician should take into 
consideration the September 15, 2004 
report of Dr. W.F.  The examiner should 
prepare a report, which should be 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development which it deems to be necessary, 
VBA should then readjudicate the veteran's 
claim of entitlement to service connection 
for a resection of terminal ileum and right 
colon disability.  In addition, the BVA 
should adjudicate the veteran's claim for 
an increased disability rating for hearing 
loss, including consideration of the most 
recent VA examination medical evidence.  If 
any of the benefits sought on appeal remain 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


